By the Court.
Tbe first exception in tbe motion, that one of tbe jurors was brother-in-law to tbe person wbo was bound for tbe defendant’s prosecuting tbe appeal in this action, is tbe only reason for arresting judgment in tbis case. It appears on examination of tbe juror, that be knew his brother was surety for tbe defendant before tbe jury gave their verdict; and a judgment for tbe defendant would exonerate tbe surety from bis bond. Tbe case comes within tbe reason of tbe statute which excludes a judge from giving bis opinion in any case, wherein be stands in so near a relation to either party as tbe juror does to tbe surety.